[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
At the time of dissolution, plaintiff husband had net weekly income of $374. The parties' son was age 7. The plaintiff was ordered to pay support in the amount of $50 per week, on January 12, 1983.
On September 13, 1985, the original order was modified to decrease the support order to $30 per week. No financial affidavits were filed by either party at that time.
The defendant claims the plaintiff's net income is now $734.16 per week. The minor child is now age 15. Defendant claims there has been a substantial change in the plaintiff's income since the original decree of January 12, 1983 to date. The plaintiff claims that his income now is the same as it was at the time of the modification of September 13, 1985.
The Court finds there has been an increase of net income since January 12, 1983 to date from a net of $374 to $734.16. However, there has been no showing by the defendant of any change since the modification of September 13, 1985, whereas the plaintiff claims there has been no change since CT Page 2710 that date in his net income. The Court must therefore find no substantial change since September 13, 1985.
The defendant next argues that Connecticut General Statutes Section 46b-86(a), as amended by Public Act 90-213 effective July 1, 1990, for modification of support orders regardless of whether the changes were contemplated or not. She also claims that the support guidelines set forth in Public Act 89-203, Section 2(a) effective October 1, 1989, added to the criteria to be considered when establishing or modifying the support guidelines of prior statutes. The defendant claims that under these guidelines, the plaintiff should pay $191 per week until age 16 and the support should automatically increase to $206 on July 3, 1991, when the child becomes 16 years of age.
This Court agrees with other Superior Court decisions which have held that support orders, whether by agreement or not, in effect prior to the effective dates of the guideline statutes are not affected by such statutes.
The Court hereby orders that the weekly support payments be increased from $30 per week to $50 per week because of the increase in the plaintiff's take home from January 12, 1983 and the defendant's change in income from $85 per week to no income.
This order is retroactive to December 10, 1990, by agreement of the parties in front of Judge Vasington on that date.
HURLEY, J.